   Case 19-01725-5-DMW                   Doc 200 Filed 03/09/20 Entered 03/09/20 13:27:53              Page 1 of 1
VAN−070 Order Converting Chapter 11 Individual − Rev. 02/16/2018

                              UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
John S. Won                                                        CASE NO.: 19−01725−5−DMW
92 Blue Violet Way
Durham, NC 27713                                                   DATE FILED: April 16, 2019

                                                                   CHAPTER: 7




                                         ORDER CONVERTING CHAPTER 11 CASE
                                            TO A CASE UNDER CHAPTER 7

IT IS ORDERED:

1. That this chapter 11 case is converted to a chapter 7 case;

2. That this order constitutes an order for relief in a chapter 7 case;

3. That the debtor(s) file with the court within fourteen (14) days from the date of this order a schedule of
debts incurred after commencement of this case under chapter 11;

4. That the debtor(s) immediately turn over all records and property of the estate in its possession or
control to the trustee upon his appointment;

5. That the debtor(s) file with the court and serve a copy on the bankruptcy administrator and chapter 7
trustee within thirty (30) days from the date of this order, a final report and account of the chapter 11
estate, listing receipts and disbursements and disposition of any property.



DATED: March 9, 2020

                                                                      David M. Warren
                                                                      United States Bankruptcy Judge
